Per Curiam.
This is a case in which the relator was charged by way of indictment with the crime of murder in the respondent court. He files his petition for a writ of prohibition asking to be discharged under Rule 1-4D. The charges were filed against the relator on December 2, 1964. Rule 1-4D became effective on July 1, 1965. He claims that the above rule is applicable to his case pending at the time of the effective date of the rule.
On the authority of the case of State ex rel. Uzelac v. Lake Criminal Court, decided this 7th day of December, 1965, the petition is denied.
Achor, J., not participating.
Note. — Reported in 212 N. E. 2d 160.